NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10084

                Plaintiff-Appellee,             D.C. No. 5:17-cr-00352-LHK

 v.
                                                MEMORANDUM*
JUAN TEJADA-ZEPEDA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Juan Tejada-Zepeda appeals from the district court’s judgment and

challenges the three-year term of supervised release imposed following his guilty-

plea conviction for illegal reentry following deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tejada-Zepeda contends that the district court misapplied U.S.S.G.

§ 5D1.1(c) when it imposed a term of supervised release even though he is likely

to be deported when his prison term ends. He suggests that the court was

prohibited from imposing supervised release absent a finding that his was an

unusual case. Tejada-Zepeda cites no authority to support this claim. In any event,

the court expressly considered the particular circumstances of Tejada-Zepeda’s

case, including his motivation to return to the United States and his history of

engaging in criminal conduct when he is in the United States, and found that a

supervised release term would serve the goals of deterrence and protection of the

public. This was consistent with the Guidelines, see U.S.S.G. § 5D1.1 cmt. n.5,

and the court’s obligation to explain the sentence, see United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc).

      Tejada-Zepeda also contends that the three-year term of supervised release is

substantively unreasonable. The district court did not abuse its discretion. See

United States v. Valdavinos-Torres, 704 F.3d 679, 692 (9th Cir. 2012). The term

of supervised release is substantively reasonable in light of the totality of the

circumstances. See id. at 692-93.

      AFFIRMED.




                                           2                                        18-10084